Exhibit 10.1
 
 
 
NOTE AND WARRANT PURCHASE AGREEMENT
 
THIS NOTE AND WARRANT PURCHASE AGREEMENT (this "Agreement") is made and entered
into as of the ____ day ________, 2010 (the "Effective Date") by and between
PepperBall Technologies, Inc., a Colorado corporation with its principal place
of business in California (the "Company"), and
__________________________________ ("Investor").
 
RECITAL
 
A.            Company desires to sell to the Investor, and the Investor desires
to purchase from the Company, (i) an aggregate amount of $______________ of
Convertible Promissory Notes (the "Notes") which are convertible at the rate of
$0.05 per share into ___________ shares of the Company's Common Stock, no par
value per share (the "Common Stock"), (ii) or at the option of the Investor
shall be convertible into approximately _______________ shares of the Company's
non-voting Series C Preferred Stock, no par value per share (the "Preferred
Stock") (collectively, the "Securities").
 
B.           The Investors desire to purchase from the Company, and the Company
desires to issue to the investors, Warrants on the terms and conditions set
forth herein (each, a “Warrant” and collectively, the “Warrants”), such Warrants
to purchase that number of shares of the Company’s common stock (the “Common
Stock”) at the option of the Investor shall be convertible into the Company’s
non-voting Series C Preferred Stock, no par value per share (the “Preferred
Stock”) at $0.05 per share.  The number of Warrants to purchase said Common
Stock or Preferred Stock shall be _______________.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:
 
1.  AUTHORIZATION AND SALE OF SECURITIES AND WARRANTS.
 
1.1  Purchase and Sale of Securities and Warrants.  At the Closing, the Company
shall sell to the Investors, and the Investors shall purchase from the Company,
the Securities and Warrants, in the denominations set forth in Sections A and B.
 
1.2      Allocation of Purchase Price to the Warrants.  The company hereby
allocates to the Warrants a purchase price of $0.001 for each share of Common
Stock or Preferred Stock that each Warrant is exercisable into and such purchase
price shall be retained from the interest that accrues on such Investor’s Note
by the Company at the time such Investor’s Note is paid in full.
 
1.3  Closing.  The closing of the purchase and sale of the Securities (the
"Closing") will take place at the offices of the Company on the Effective Date,
or such other time and location determined by the Company and the Investors (the
"Closing Date").  At the Closing: (i) the Company shall issue and deliver to the
Investors duly executed Notes and Warrants in the denominations set forth in
Sections A and B and in the form attached hereto as Exhibit A and Exhibit B; and
(ii) each Investor shall pay to the Company the applicable Purchase Price for
the Securities and Warrants to be purchased by such Investor in the amounts set
forth in Sections A and B by payment of check or wire transfer of same day funds
to the Company.
 
 
 
 
 

--------------------------------------------------------------------------------

 
2.  REPRESENTATIONS AND WARRANTIES OF THE COMPANY.  The Company hereby makes the
following representations and warranties to the Investors as of the date hereof
and as of the Closing Date:
 
2.1  Organization and Qualification.  The Company is an entity duly
incorporated, validly existing and in good standing under the laws of the State
of Colorado, with the requisite corporate power and authority to own and use its
properties and assets and to carry on its business as currently conducted.  The
Company is not in violation of any of the provisions of its Articles of
Incorporation or Bylaws.  The Company is duly qualified to conduct business and
is in good standing as a foreign corporation in each jurisdiction in which the
nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, would not have or result in (i) a material adverse
effect on the legality, validity or enforceability of this Agreement and the
Notes and Warrants, (collectively, the "Transaction Documents"), (ii) a material
adverse effect on the business or financial condition of the Company or (iii) a
material adverse effect on the Company's ability to perform in any material
respect on a timely basis its obligations under any Transaction Document (any of
(i), (ii) or (iii), a "Material Adverse Effect").  The Company owns 100% of the
outstanding capital stock of PepperBall – CA, Inc., a Delaware corporation,
Vizer Group, Inc., a Colorado corporation ("Vizer").  Vizer owns 100% of the
outstanding capital stock of Veritas Tactical, Inc. ("Veritas").  Effective
12/31/09 Vizer and Veritas became discontinued operations and PepperBall – CA,
Inc., is the sole operating company of the Company.
 
2.2  Authorization; Enforceability.  The execution, delivery and performance by
the Company of the Transaction Documents, and the consummation of the
transactions contemplated thereby (including, but not limited to, the sale and
delivery of the Notes and Warrants, and the subsequent issuance of the Common
Stock (or Preferred Stock, as applicable) upon conversion of the Notes and upon
exercise of the Warrants, and the Common Stock upon conversion of the Preferred
Stock have been duly authorized, and no additional corporate or stockholder
action is required for the approval thereof.  The Common Stock underlying the
Notes and the Warrants, and the Common Stock underlying the Preferred Stock, as
applicable (collectively, the "Conversion and Warrant Shares") have been duly
reserved for issuance by the Company.  This Agreement and the other Transaction
Documents have been or, to the extent contemplated hereby or by the Transaction
Documents, will be duly executed and delivered and constitute, or will
constitute (as applicable), the legal, valid and binding agreement of the
Company, enforceable against the Company in accordance with their terms, except
as may be limited by bankruptcy, reorganization, insolvency, moratorium and
similar laws of general application relating to or affecting the enforcement of
rights of creditors, and except as enforceability of its obligations hereunder
are subject to general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).  The Company
has the requisite corporate power and authority to enter into and to consummate
the transactions contemplated by each of the Transaction Documents and otherwise
to carry out its obligations thereunder.
 
2.3  No Conflicts.  The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated thereby do not and will not (i) conflict with or violate any
provision of the Company's Articles of Incorporation or Bylaws, or (ii) conflict
with, or constitute a default (or an event that with notice or lapse of time or
both would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation (with or without notice, lapse of time
or both) of, any agreement, credit facility, debt or other instrument
(evidencing a Company debt or otherwise) or other understanding to which the
Company is a party or by which any property or asset of the Company is bound or
affected, result in a violation of any law, rule, regulation, order, judgment,
injunction, decree or other restriction of any court or governmental authority
to which the Company is subject (including federal and state securities laws and
regulations), or by which any property or asset of the Company is bound or
affected, except, in the cases of clauses (ii) and (iii), where such conflict,
default or violation would not have or result in a Material Adverse Effect.
 
 
 
 
 

--------------------------------------------------------------------------------

 
2.4  Issuance of the Securities and Warrants.  The Securities and Warrants and
the Conversion and Warrant Shares are duly authorized and, when issued and paid
for in accordance with the Transaction Documents, will be duly and validly
issued, fully paid and nonassessable, free and clear of all Liens, other than
any Liens created by or imposed on the holders thereof through no action of the
Company.  The Company has reserved from its duly authorized capital stock the
maximum number of shares of Common Stock issuable pursuant to the Securities and
the Conversion and Warrant Shares.
 
2.5  Capitalization.
 
(a)  The authorized and outstanding capitalization of the Company is as
described on Schedule I attached hereto.  The Company has not issued any capital
stock since such filing.  All shares of the Company's issued and outstanding
capital stock have been duly authorized, are validly issued and outstanding, and
are fully paid and nonassessable.  No securities issued by the Company from the
date of its incorporation to the date hereof were issued in violation of any
statutory or common law preemptive rights.  There are no dividends which have
accrued or been declared but are unpaid on the capital stock of the
Company.  All taxes required to be paid by the Company in connection with the
issuance and any transfers of the Company's capital stock have been paid.  All
securities of the Company have been issued in all material respects in
accordance with the provisions of all applicable securities and other laws.
 
(b)  No Person has any right of first refusal, preemptive right, right of
participation, or any similar right to participate in the transactions
contemplated by the Transaction Documents.  Except as a result of the purchase
and sale of the Securities and except for outstanding Series A and Series B
Preferred Shares and  employee and director stock options under the Company's
equity compensation plans and other options and warrants totaling approximately
the right to 7,740,000 common shares which would be issued upon their exercise,
(ii) approximately 1,492,600 shares of Common Stock reserved for options that
have not yet been granted, but have been authorized under the Company’s Plans,
and (iii) such number of Common Shares issuable under the Existing Notes as
herein defined, there are no outstanding options, warrants, rights to subscribe
to, calls or commitments of any character whatsoever relating to, or securities,
rights or obligations convertible into or exchangeable for, or giving any Person
any right to subscribe for or acquire, any shares of Common Stock, or contracts,
commitments, understandings or arrangements by which the Company is or may
become bound to issue additional shares of Common Stock, or securities or rights
convertible or exchangeable into shares of Common Stock ("Common Stock
Equivalents").  Except as provided  under the terms of the Merger Agreement
dated as of May 27, 2008 between the Company and PepperBall – CA, for the
issuance of up to approximately 12,000,000 shares of Common Stock that would be
issued to the common stockholders of pre-merger PepperBall – CA under an
anti-dilution provision of the merger agreement between the two companies, the
issue and sale of the Securities will not obligate the Company to issue shares
of Common Stock or other securities to any Person (other than the Investors) and
will not result in a right of any holder of Company securities to adjust the
exercise, conversion, exchange or reset price under such securities.
 
 
 
 

--------------------------------------------------------------------------------

 
2.6  Litigation.  Except as disclosed in the Company’s public filings,
specifically the Vahe’ matter, there is no action, suit, inquiry, notice of
violation, proceeding or investigation pending or, to the Knowledge of the
Company, threatened against the Company or any of its properties before or by
any court, arbitrator, governmental or administrative agency or regulatory
authority (federal, state, county, local or foreign) (collectively, an "Action")
which (i) adversely affects or challenges the legality, validity or
enforceability of any of the Transaction Documents or the Securities or (ii)
could, if there were an unfavorable decision, have or result in a Material
Adverse Effect.  Neither the Company nor to the Knowledge of the Company, any
director or officer thereof, is or has been the subject of any Action involving
a claim of violation of or liability under federal or state securities laws or a
claim of breach of fiduciary duty.  To the Knowledge of the Company, there has
not been and there is not pending or contemplated, any investigation by the
Securities and Exchange Commission involving the Company or any current or
former director or officer of the Company.
 
2.7  Labor Relations.  No material labor dispute exists or, to the Knowledge of
the Company, is imminent with respect to any of the employees of the Company
which could have or result in a Material Adverse Effect.
 
2.8  Compliance.  The Company (i) is not in default under or in violation of
(and no event has occurred that has not been waived that, with notice or lapse
of time or both, would result in a default by the Company), nor has the Company
received notice of a claim that it is in default under or that it is in
violation of, any indenture, loan or credit agreement or any other agreement or
instrument to which it is a party or by which it or any of its properties is
bound (whether or not such default or violation has been waived), (ii) is not in
violation of any order of any court, arbitrator or governmental body, or (iii)
is not or has not been in violation of any statute, rule or regulation of any
governmental authority, including without limitation all foreign, federal, state
and local laws applicable to its business, except in the case of clauses (i) and
(iii) as would not have or reasonably be expected to result in a Material
Adverse Effect.
 
2.9  Intellectual Property.
 
(a)  The Company, as further described in its public filings, to the best of its
Knowledge has the right to use or is the sole and exclusive owner of all right,
title and interest in and to all foreign and domestic patents, patent rights,
trademarks, service marks, trade names, brands and copyrights (whether or not
registered and, if applicable, including pending applications for registration)
owned, used or controlled by the Company (collectively, the "Rights") and in and
to each material invention, software, trade secret, technology, product,
composition, formula and method of process used by the Company (the Rights and
such other items, the "Intellectual Property"), and, to the Knowledge of the
Company, has the right to use the same, free and clear of any claim or conflict
with the rights of others.
 
 
 
 
 

--------------------------------------------------------------------------------

 
(b)  Except as disclosed in its public filings, no royalties or fees (license or
otherwise) are payable by the Company to any Person by reason of the ownership
or use of any of the Intellectual Property.
 
(c)  Except as disclosed in its public filings, there have been no claims made
against the Company asserting the invalidity, abuse, misuse, or unenforceability
of any of the Intellectual Property, and, to the best of the Knowledge of the
Company, there are no reasonable grounds for any such claims.
 
(d)  Except as disclosed in its public filings, the Company has not made any
claim of any violation or infringement by others of its rights in the
Intellectual Property, and to the best of the Knowledge of the Company, no
reasonable grounds for such claims exist.
 
(e)  Except as disclosed in its public filings the Company has not received
notice that it is in conflict with or infringing upon the asserted rights of
others in connection with the Intellectual Property.
 
3.  REPRESENTATIONS AND WARRANTIES OF THE INVESTORS.  Each Investor, severally
and not jointly, hereby represents and warrants to the Company that:
 
3.1  Authorization.  The Investor is duly authorized to execute the Transaction
Documents including this Agreement and when executed and delivered by the
Investor, the Transaction Documents will constitute legal, valid, and binding
obligations enforceable against the Investor in accordance with its terms,
except as may be limited by applicable bankruptcy, insolvency, reorganization or
others laws of general application relating to or affecting the enforcement of
creditors' rights generally.  The execution, delivery, and performance of the
Transaction Documents and the consummation of the transactions contemplated
hereby have been duly authorized by all requisite corporate or other necessary
action on the part of the Investor.
 
3.2  Investor Suitability.
 
(a)  The Securities subscribed for hereby are being acquired by the Investor for
his, her or its own account and for investment purposes only and not with a view
to any resale or distribution thereof, in whole or in part, to others, and the
Investor is not participating, directly or indirectly, in a distribution of such
Securities and will not take, or cause to be taken, any action that would cause
the Investor to be deemed an "underwriter" of such Securities as defined in
Section 2(11) of the Securities Act of 1933, as amended (the "Act").
 
(b)  The Investor acknowledges that he, she or it has had the opportunity to
seek business, financial, and legal advice as the Investor deems necessary in
order to evaluate the merits and risks of purchasing the Securities.
 
(c)  The Investor has had an opportunity to ask questions of, and receive
satisfactory answers from, representatives of the Company concerning the terms
and conditions pursuant to which the offering of the Securities is being made
and all material aspects of the Company and its proposed business, and any
request for such information has been fully complied with to the extent the
Company possesses such information or can acquire it without unreasonable effort
or expense.
 
 
 
 

--------------------------------------------------------------------------------

 
(d)  The Investor is an "accredited investor" within the meaning of Rule 501 of
the Act.
 
(e)  The Investor is an investor who has such knowledge and experience in
financial and business matters as to be capable of evaluating the merits and
risks of an investment in the Company based upon (i) the information furnished
to him, her or it by the Company; (ii) his, her or its personal knowledge of the
business and affairs of the Company; (iii) such additional information as he,
she or it may have requested and has received from the Company; and (iv) the
independent inquiries and investigations undertaken by him, her or it.
 
(f)  No person has given any information or made any representation not
contained in any disclosure documents referred to above or otherwise provided to
the Investor in writing by a person employed or authorized in writing by the
Company.  The Investor understands and agrees that any information or
representation not contained therein must not, and will not, be relied upon and
that nothing contained therein should be construed as legal or tax advice to the
Investor.
 
(g)  No person has made any direct or indirect representation or warranty of any
kind to the Investor with respect to the economic return which may accrue to the
Investor.  The Investor has consulted with his, her or its own advisors with
respect to an investment in the Company.
 
(h)  All information, representations and warranties contained herein or
otherwise given or made to the Company by the Investor in any other written
statement or document delivered in connection with the transactions contemplated
hereby are correct and complete as of the date of this Agreement and may be
relied upon by the Company, and, if there should be any material change in such
information prior to the Closing Date, the Investor will immediately furnish
such revised or corrected information to the Company.
 
4.  CONDITIONS TO CLOSING.
 
4.1  Payment of Purchase Price.  On or before the Closing Date, the Investors
shall deliver to the Company the Purchase Price in accordance with the
provisions of Section 1 against delivery by the Company of the Securities.
 
4.2  Issuance and Delivery of the Notes and Warrants.  On the Closing Date, the
Company shall issue and deliver to the Investors duly executed Notes and
Warrants in the denominations set forth in Sections A and B.
 
4.3  Proceedings and Documents.  All actions and other proceedings in connection
with the transactions contemplated at the Closing and all documents and
instruments incident thereto shall be reasonably satisfactory in form and
substance to the Company, the Investors and their respective legal counsel, and
the Company and the Investors shall have received all such counterpart originals
and certified or other copies of such documents as they may reasonably request.
 
 
 
 

--------------------------------------------------------------------------------

 
5.  ADDITIONAL AGREEMENTS OF THE PARTIES.
 
5.1  No Material Non-Public Information.  Neither the Company nor any other
Person acting on its behalf has provided the Investor or its agents or counsel
with any information that will constitute material non-public information
following the public announcement of this Closing and the related Common Stock
financing.  The Company understands and confirms that each Investor shall be
relying on the foregoing representation in effecting transactions in securities
of the Company in accordance with applicable law following the public
announcement of this Closing and the related Common Stock financing.
 
5.2  Cooperation in Issuance of Securities. The parties agree and acknowledge
that it is the desire of the Investors that to the extent possible under the
then Rule 144 provisions, that the certificates to be issued in the event of a
conversion of principal or interest under the Notes as provided for under
Section 8 of the Note, would be issued as unrestricted, if then allowable for
such a cashless conversion, or the Company would cooperate with the Investor to
assist in securing such unrestricted (“freely tradable”) common shares as
quickly as reasonably possible.
 
5.3  Indemnification.
 
(a)            Company Indemnification.  The Company agrees to indemnify and
hold harmless the Investors, their affiliates, each of their officers,
directors, partners, employees and agents and their respective successors and
assigns, from and against any losses, damages, or expenses which are caused by
or arise out of (i) any breach or default in the performance by the Company of
any covenant or agreement made by the Company in this Agreement or in any of the
Transaction Documents; (ii) any breach of warranty or representation made by the
Company in this Agreement or in any of the Transaction Documents (iii) any and
all third party actions, suits, proceedings, claims, demands, judgments, costs
and expenses (including reasonable legal fees and expenses) incident to any of
the foregoing.
 
(b)           Investor Indemnification.  Each Investor, severally and not
jointly, agree to indemnify and hold harmless the Company, its affiliates, each
of their officers, directors, employees and agents and their respective
successors and assigns, from and against any losses, damages, or expenses which
are caused by or arise out of (i) any breach or default in the performance by
the Investor of any covenant or agreement made by the Investor in this Agreement
or in any of the Transaction Documents; (ii) any breach of warranty or
representation made by the Investor in this Agreement or in any of the
Transaction Documents; and (iii) any and all third party actions, suits,
proceedings, claims, demands, judgments, costs and expenses (including
reasonable legal fees and expenses) incident to any of the foregoing.
 
6.  MISCELLANEOUS.
 
6.1  Survival of Representations and Warranties.  The representations,
warranties of the Company and the Investors contained in or made pursuant to
this Agreement shall survive the Closing Date for a period of one year.
 
6.2  Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns.  The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of each Investor.  Any Investor may assign any
or all of its rights under this Agreement to any Person to whom such Investor
assigns or transfers any Securities or Conversion Shares, provided that such
transferee agrees in writing to be bound, with respect to the transferred
Securities or Conversion Shares, by the provisions hereof that apply to the
"Investors."
 
 
 
 
 

--------------------------------------------------------------------------------

 
6.3  Governing Law.  This Agreement shall be governed by and construed in
accordance with the domestic laws of the State of California without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of California or any other jurisdiction) that would cause the application
of the laws of any jurisdiction other than the State of California.
 
6.4  Counterparts.  This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.  In the event that any signature is
delivered by facsimile transmission, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.
 
6.5  Headings.  The headings and captions used in this Agreement are used for
convenience only and are not to be considered in construing or interpreting this
Agreement.  All references in this Agreement to sections, paragraphs, exhibits
and schedules shall, unless otherwise provided, refer to sections and paragraphs
hereof and exhibits and schedules attached hereto, all of which exhibits and
schedules are incorporated herein by this reference.
 
6.6  Notices.  Unless otherwise provided, any notice required or permitted under
this Agreement shall be given in writing and shall be deemed effectively given
upon personal delivery to the party to be notified or upon deposit with the
United States Post Office, by registered or certified mail, postage prepaid and
addressed as follows:
 

If to the Investors, at:   
The addresses set forth on signature page.
    If to the Company, at:  
PepperBall Technologies, Inc.
6142 Nancy Ridge Drive, Suite 101
San Diego, CA 92121
Attn:  President

 
or at such other address as any Investor or the Company may designate by giving
10 days advance written notice to all other parties.
 
6.7  Finder's Fees.  Except for up to a 6% consulting fee payable by the Company
to certain finder’s, including some who are Directors of the Company (other than
Directors shall not be compensated for investments made directly or indirectly
by themselves), each party represents that it neither is nor will be obligated
for any finder's or broker's fee or commission in connection with this
transaction.  The Investors agree to indemnify and to hold harmless the Company
from any liability for any commission or compensation in the nature of a
finders' or broker's fee (and any asserted liability) for which the Investors or
any of their officers, partners, employees, or representatives is
responsible.  The Company agrees to indemnify and hold harmless the Investors
from any liability for any commission or compensation in the nature of a
finders' or broker's fee (and any asserted liability) for which the Company or
any of its officers, employees or representatives is responsible.
 
 
 
 

--------------------------------------------------------------------------------

 
6.8  Attorneys' Fees.  If any action at law or in equity is necessary to enforce
or interpret the terms of this Agreement, the prevailing party shall be entitled
to reasonable attorneys' fees, costs and necessary disbursements in addition to
any other relief to which such party may be entitled.
 
6.9  Costs and Expenses.  Each party to this Agreement shall be responsible for
its own fees and expenses in connection with this transaction.
 
6.10  Amendments and Waivers.  Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of (i) the Company and (ii) Investors holding a majority of the
principal amount of all outstanding Notes.
 
6.11  Severability.  If one or more provisions of this Agreement are held to be
unenforceable under applicable law, such provision(s) shall be excluded from
this Agreement and the balance of the Agreement shall be interpreted as if such
provision(s) were so excluded and shall be enforceable in accordance with its
terms.
 
6.12  Entire Agreement.  This Agreement, together with all exhibits and
schedules hereto, constitutes the entire agreement and understanding of the
parties with respect to the subject matter hereof and supersedes any and all
prior negotiations, correspondence, agreements, understandings duties or
obligations between the parties with respect to the subject matter hereof.
 
6.13  Further Assurances.  From and after the date of this Agreement, upon the
request of a majority of the Investors or the Company, the Company and the
Investors shall execute and deliver such instruments, documents or other
writings as may be reasonably necessary or desirable to confirm and carry out
and to effectuate fully the intent and purposes of this Agreement.
 
6.14  Defined Terms.  The following terms shall have the following assigned
meanings:
 
(a)  "Knowledge", with respect to the Company, means the actual knowledge of any
director or executive officer of the Company without the requirement for inquiry
or investigation.
 
(b)  "Lien" means a lien, charge, security interest, encumbrance, right of first
refusal or other restriction, except for a lien for current taxes not yet due
and payable and a minor imperfection of title, if any, not material in nature or
amount and not materially detracting from the value or impairing the use of the
property subject thereto or impairing the operations or proposed operations of
the Company.
 
 
 
 
 

--------------------------------------------------------------------------------

 
(c)  "Person" means an individual or corporation, partnership, trust,
incorporated or unincorporated association, joint venture, limited liability
company, joint stock company, government (or an agency or subdivision thereof)
or other entity of any kind.
 
6.15  Mutual Drafting.  This Agreement is the result of the joint efforts of the
Company and the Investors, and each provision hereof has been subject to the
mutual consultation, negotiation and agreement of the parties and there shall be
no construction against any party based on any presumption of that party's
involvement in the drafting thereof.
 
 
[Signature Page Follows]
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have executed this Securities Purchase
Agreement as of the Effective Date.
 
 

 
THE COMPANY:
 
PEPPERBALL TECHNOLOGIES, INC.
         
 
By:
 /s/ Christin Lewis     Name:  Christin Lewis     Title:  Assistant Secretary  
       

 
 

 
INVESTORS:
 
 
    Investor name:            
 
By:
      Name:       Title:       Address:    

 
 
 
 


 
 

--------------------------------------------------------------------------------

 
Schedule I
 
 

   
PepperBall Technologies, Inc.
                           
Cap Table
 
Common
   
Preferred
   
Convertible
           
Oct 2010
 
Shares
   
Shares (1)
   
Notes (2)
   
Totals (3)
 
Current:
                           
Common shares
    12,950,000                                                    
Preferred shares
                             
Equivalent common shares
            4,270,000              
Pro Forma:
                             
Convertible Notes - Equiv Common Shs.:
                               
Unsecured (@ $0.10 per share)
                    25,722,000            
Secured (@ $ 0.10 per share)
                    15,300,000                                            
Dilutive C/S match to PTI S/H (4)
    11,600,000                                                            
Warrants:
                                 
pre-merger old PTI (Agility)
    90,000                            
Agility Dec 2008
    758,000                            
Agility/Dec 2009 & Simpson/Jan 2010
    3,000,000                        
Options:
                                 
pre-merger old PTI plan
    223,000                                   28,621,000       4,270,000      
41,022,000       73,913,000  

 
Notes:
 
1.
Preferred shares have no preferences or dividends and are convertible into
common shares at the option of each holder.

 
2
Convertible note amounts exclude ongoing accrued interest on notes accruing at
10%, annually.

 
3
Total excludes approximately 3.1 million options and warrants that are
exercisable into common shares at average exercise prices greater than $0.50
above current market prices.

 
4 
As provided under the Merger Agreement between PepperBall and the former SWAT,
additional shares of common stock were issuable to the common stockholders of
pre-merger PepperBall - CA under an anti-dilution provision of the merger
agreement between the two companies.

 
 
 
 
 
 